Citation Nr: 1754522	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for pneumonia, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus and/or as due to herbicide exposure.

4.  Entitlement to service connection for candidiasis, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy, and candidiasis are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active service.

2.   The Veteran has not had pneumonia or any respiratory disability during the pendency of this claim.  


CONCLUSION OF LAW

The criteria for service connection for pneumonia have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has pneumonia as a result of his active service.  Specifically, the Veteran reports that he developed pneumonia as a result of being exposed to herbicides during basic training at Fort Knox in Kentucky.  Alternatively, the Veteran suggests that he was exposed to herbicides during active service in Huntsville, Alabama. 

A review of the service personnel records (SPRs) shows that he did in fact have active service in Kentucky and Alabama, and that he was later stationed in Germany. 

Service treatment records (STRs) are silent for any treatment for or diagnosis of pneumonia while the Veteran was in active service.  The Veteran was afforded a separation examination in November 1969, wherein he explicitly denied any shortness of breath, pain or pressure in his chest, chronic cough, throat trouble, or asthma.  

A review of the post-service medical evidence of record shows that the Veteran received treatment for pneumonia in 1975, several years after his separation from service.  

In April 2013, the Veteran was afforded a VA examination.  The Veteran reported having pneumonia two times in his life, with the last time being in 1980, and that he was treated with antibiotics and recovered.  The examiner noted that the Veteran was normal on examination and did not have pneumonia.  There are no further indications of pneumonia in the Veteran's medical records that have been associated with the claims file. 

At the outset, the Board notes that the Veteran has not asserted, and the record does not show that he had pneumonia in active service.  Rather, the Veteran asserts that his development of pneumonia several years after his separation from service as a result of his exposure to herbicide agents during basic training.  Records received from the Defense Personnel Records Information Retrieval System (DPRIS) confirmed that US Army Historical Records confirmed that in 1945 a special project was conducted at Fort Knox to investigate the use of chemical agents for increasing flammability vegetation prior to the flame attack.  However, there was no evidence of herbicides being used at Fort Knox after that time and specifically, none in 1967 when the Veteran was present there.   Furthermore, the DPRIS response included a finding that in August 1966, the US Department of the Air Force consolidated the responsibility for the management of all tactical herbicides under the Directorate of Air Force Aerospace Fuels, in San Antonio, Texas.  Action that resulted from that consolidation was the selection of the Port of Mobile, Alabama for the port of embarkation of all tactical herbicides shipped to Vietnam.  However, DPRIS was not able to document or verify, and the Veteran did not assert, that he was present in Mobile, Alabama or handled any of the herbicides.  Rather the Veteran asserted he was in Huntsville, Alabama.  As such, the Board concludes that the probative evidence of records indicates that the Veteran was not exposed to herbicides. 

Furthermore, with regard to the crux of the claim for pneumonia, the Board notes that there is no competent evidence of record indicating that pneumonia or any residual thereof has been present during the pendency of the claim.  While the Veteran is competent to report observable symptoms, he is not competent to make a diagnosis of pneumonia as that requites medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with pneumonia.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of pneumonia or any symptoms of pneumonia.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for pneumonia is not warranted.  38 U.S.C.A. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for pneumonia is denied. 


REMAND

Although the Board regrets the delay, additional development is required before the Veteran's remaining claims on appeal are decided.  

With regard to the Veteran's claim of entitlement to service connection for diabetes mellitus, the Veteran was afforded a VA examination in April 2013.  The examiner confirmed a diagnosis of diabetes mellitus type II and stated that the Veteran had also developed diabetic peripheral neuropathy.  When the time came for an opinion to be rendered as to etiology, the examiner stated only that the Veteran had diabetes mellitus II and was on oral medication with moderate control.  The examiner further stated that the Veteran had mild diabetic peripheral neuropathy in both feet secondary to sciatic sensory nerve root involvement.  No opinion as to the etiology of the disability was ever provided.  

The Board finds the April 2013 VA medical opinion to be inadequate as the examiner failed to provide any etiology opinion or rationale.  As the opinion is not adequate, it cannot serve as the basis for a denial of entitlement to service connection.  Therefore, the Board finds that the Veteran should be afforded a current VA examination to determine the nature and etiology of his diabetes mellitus.  

With regard to the Veteran's claim of entitlement to service connection for peripheral neuropathy, the Veteran at his separation examination did indicate cramps in his legs.  Later in April 2013, the Veteran was afforded a VA examination for his diabetes and peripheral neuropathy.  The Veteran stated that he had had cramps in his legs since at least 1990.  The examiner opined that the Veteran's peripheral neuropathy was as due to his diabetes mellitus, but also failed to provide an etiology opinion.  However, as the medical evidence suggests, the claim is inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus which is being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

With regard to the Veteran's claim of entitlement to service connection for candidiasis, the Veteran's STRs indicated that he was treated for a skin rash in December 1969.  In January 2013, the Veteran was afforded a VA examination for his skin disability.  The Veteran stated that he had candidiasis on his genital area, and that he used antifungal ointment as treatment.  Further, the Veteran stated that he had the rash since at least 1985.  The examiner opined that the Veteran's candidiasis was a normal side effect which developed as a result of his diabetes and morbid obesity.  However, the examiner noted that the Veteran's C-File was not reviewed in reaching that conclusion.  

As a result, the Board finds that the January 2014 medical opinion is inadequate.  As the opinion is not adequate, it cannot serve as the basis for a denial of entitlement to service connection.  Specifically, as the C-File was not provided to the examiner, and as such, the examiner could not have taken under consideration the Veteran's notations of treatment in service for a skin rash.  Therefore, the Board finds that the Veteran should be afforded a current VA examination to determine the nature and etiology of his candidiasis.   

Additionally, current treatment records should be identified and obtained before a decision is made in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise, who have not previously examined him, to determine the nature and etiology of his diabetes mellitus II and peripheral neuropathy.  The claims file must be made available to, and reviewed in its entirety by, the examiner(s).  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner(s) should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus II and peripheral neuropathy, are related to any incident in active service.

A supporting rationale should be offered for any opinion expressed.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, who has not previously examined him, to determine the nature and etiology of his candidiasis.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's candidiasis is related to any incident in active service, to include his in-service treatment for a rash.  

A thorough rationale should be offered for any opinion expressed.

4.  Confirm that the VA examination reports and medical opinions provided comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


